EXHIBIT 4.5 [Execution Copy] AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE Among THE BANK OF NEW YORK MELLON, as Resigning Trustee THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Successor Trustee And PENNSYLVANIA ELECTRIC COMPANY Dated as of October 1, 2009 To Pennsylvania Electric Company Indenture, Dated as of April 1, 1999 1 AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE This AGREEMENT OF RESIGNATION, APPOINTMENT AND ACCEPTANCE (this “Agreement”), dated as of October 1, 2009, among The Bank of New York Mellon, a banking corporation duly organized and existing under the laws of the State of New York (the “Resigning Trustee”), The Bank of New York Mellon Trust Company, N.A., a national banking association duly organized and existing under the laws of the United States of America (the “Successor Trustee”) and Pennsylvania Electric Company, a corporation duly organized and existing under the laws of the Commonwealth of Pennsylvania (the “Company”). WHEREAS, the Company has heretofore executed and delivered to the Resigning Trustee a certain Indenture between the Company and United States Trust Company of New York as Trustee, where The Bank of New York Mellon is Successor Trustee, dated as of April 1, 1999 to provide for the issuance from time to time of its Notes, as defined in the Indenture, in the manner as set forth in the Indenture (such Indenture as heretofore supplemented is hereinafter referred to as the “Indenture”); WHEREAS, the Resigning Trustee has been acting as Trustee, paying agent and registrar, and in certain other capacities assigned to it under the Indenture, pursuant to which Indenture the Company has issued its Notes; WHEREAS, Section 8.10(a) of the Indenture provides that the Trustee under the Indenture may at any time resign as Trustee under the Indenture by giving written notice to the Company; WHEREAS, if the Trustee shall resign, Section 8.11(a) provides that the Company, by a Board Resolution, shall promptly appoint a successor Trustee; WHEREAS, the Resigning Trustee desires to resign as Trustee as permitted by Section 8.10(a) of the Indenture; WHEREAS, the Company desires to appoint the Successor Trustee as Trustee under the Indenture; WHEREAS, the Successor Trustee desires to accept such appointment as Trustee as required by Section 8.10(e) of the Indenture; WHEREAS, by Board Resolutions of the Company dated as of September 29, 2009, and attached hereto as Exhibit A, the Company has appointed the Successor Trustee as Trustee, paying agent and registrar under the Indenture, and the undersigned officers of the Company were authorized, directed and ordered to execute and deliver this Agreement, such 2 Board Resolutions have not been amended or revoked and are in full force and effect on the date hereof. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the parties hereto agree as follows: ARTICLE I SUCCESSION Section 1.01Resignation of Trustee.Effective at the close of business on the date hereof (the “Effective Date”), the Resigning Trustee hereby resigns as Trustee, paying agent and registrar, and in all other capacities appointed and served under the Indenture. The Company accepts such resignation and waives any required notice thereof under the Indenture. Section 1.02Appointment of Successor Trustee.The Company hereby appoints the Successor Trustee to serve as Trustee, paying agent and registrar, and in all such other capacities served by the Resigning Trustee under the Indenture, with all the rights, powers and immunities vested in, and all duties and obligations binding on, the Trustee, on the Effective Date.In accordance with the provisions of the Indenture, all rights, powers, duties and obligations of the Trustee, shall be vested in and undertaken by the Successor Trustee. Section 1.03Assignment of Powers and Property.At the request of the Company, the Resigning Trustee hereby confirms, assigns, transfers and sets over to the Successor Trustee, its successors and assigns, as its successor in trust under the Indenture, all the right, title and interest of the Resigning Trustee in and to all Senior Notes held by the Trustee, and all such other rights, powers, trusts, duties and obligations of the Resigning Trustee under the Indenture and hereby does pay over, assign and deliver to the Successor Trustee all money, Notes and all other property held by the Resigning Trustee under the Indenture. Section 1.04Company Joinder.The Company, for the purpose of more fully and certainly vesting in and confirming to the Successor Trustee as successor Trustee under the Indenture said Notes, rights, powers, trusts, duties and obligations, at the request of the Successor Trustee, hereby joins in the execution hereof. Section 1.05Acceptance of Appointment.The Successor Trustee hereby accepts the appointment as successor Trustee, paying agent and registrar under the Indenture, effective at the close of the Effective date, and assumes the rights and duties of the Successor Trustee with respect to any such Senior Notes, any other properties, rights, powers, trusts, duties and obligations vested in the Trustee under the Indenture and agrees to serve as Trustee, paying agent and registrar, and in any other capacities served by the Resigning Trustee under the Indenture, and to perform all such duties and obligations of the Trustee, paying agent and registrar under the Indenture. 3 Section 1.06.Notice to Bond Holders.The Company and the Successor Trustee will notify all the registered holders of the Company’s outstanding Notes of the resignation of the Resigning Trustee and the appointment and acceptance of the Successor Trustee hereunder, as provided by Sections 8.11(b) and 8.12(c) of the Indenture. Section 1.07Further Assurances.The Resigning Trustee hereby agrees, upon the reasonable request of the Company or the Successor Trustee, to execute, acknowledge and deliver such further instruments of conveyance and further assurance and to do such other things as may be reasonably required for more fully and certainly vesting and confirming in the Successor Trustee all the right, title and interest of the Resigning Trustee in and to the Notes and any with respect to all such other properties, rights, powers, trusts, duties and obligations held in trust by the Trustee under the Indenture. ARTICLE II REPRESENTATIONS AND WARRANTIES Section 2.01Representations and Warranties of Resigning Trustee. The Resigning Trustee hereby represents and warrants to the Company and the Successor Trustee as follows: (a) The Resigning Trustee is a New York banking corporation duly organized and validly existing under the laws of the State of New York, and has the power and authority to execute and deliver this Agreement; and (b) to the best knowledge of the Resigning Trustee, no Default or Event of Default has occurred and is continuing under the Indenture, and no suit, action, claim or proceeding is pending or threatened against the Resigning Trustee in connection with its actions as Trustee or relating to the Notes issued and outstanding under the Indenture. Section2.02Representations and Warranties of the Successor Trustee. The Successor Trustee hereby represents and warrants to the Company and the Resigning Trustee as follows: (a) The Successor Trustee is a national banking association organized and validly existing under the laws of the United States of America; and (b) the Successor Trustee is qualified and eligible to serve as Trustee under the Indenture; and (c) the Successor Trustee has the power and authority to execute and deliver this Agreement. Section 2.03Representations and Warranties of the Company.The Company hereby represents and warrants to the Resigning Trustee and the Successor Trustee as follows: 4 (a) The Company is a corporation duly organized and validly existing under the laws of the Commonwealth of Pennsylvania, and has the power and authority to execute and deliver this Agreement, and to appoint the Successor Trustee under the Indenture; and (b) to the best knowledge of the Company, no Default or Event of Default has occurred and is continuing under the Indenture, and no suit, action, claim or proceeding is pending or threatened against the Company under or relating to the Indenture or any of the Notes issued and outstanding under the Indenture or with respect to any of the Senior Note First Mortgage Bonds held by the Trustee. ARTICLE III MISCELLANEOUS Section 3.01Applicable Law.This Agreement shall be governed by and construed in accordance with the laws of the State of New York. Section 3.02Counterparts.This Agreement may be executed in a number of counterparts, each of which shall constitute an original, but such counterparts shall together constitute but one and the same instrument. Section 3. 03Definitions.Any term herein used and not otherwise defined in this Agreement shall have the meaning ascribed to it in the Indenture. Section 3.04.Preservation of Rights.Except as expressly otherwise provided herein, nothing contained in this Agreement shall in any way affect the obligations or rights of the Company, the Resigning Trustee, the Successor Trustee or any holder of the Company’s Notes issued and outstanding under the Indenture. Section 3.05Severability.In the event any provision of this Agreement shall be held invalid or unenforceable, such holding shall no invalidate or render unenforceable any other provision hereof. Section 3.06Successors and Assigns.This Agreement shall be binding upon and inure to the benefit of the Resigning Trustee, the Successor Trustee and the Company, and their respective successors and assigns. Section 3.07Amendments.This Agreement may be amended only in a writing signed by all parties hereto. 5 IN WITNESS WHEREOF, THE BANK OF NEW YORK MELLON has caused this instrument to be signed and acknowledged by one of its Vice Presidents, and corporate seal to be affixed hereunto, and the same to be attested by an Assistant Secretary in the City of New York, State of New York; THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. has caused this instrument to be signed and acknowledged by one of its Vice Presidents, and corporate seal to be affixed hereunto, and the same to be attested by an Assistant Secretary in the City of Cleveland, State of Ohio; and PENNSYLVANIA ELECTRIC COMPANY has caused this instrument to be signed and acknowledged by one of its Vice Presidents, and corporate seal to be affixed hereunto, and the same to be attested by the Secretary or an Assistant Secretary in the City of Akron, State of Ohio; And dated as of October 1, 2009 [Signature Pages Follows] 6 THE BANK OF NEW YORK MELLON, as Resigning Trustee By:/s/ Carlos Luciano Name: Carlos Luciano Title: Vice President [Seal] Attest: Francine Kincaid Name: Francine Kincaid Title:Vice President 7 STATE OF NEW YORK: :ss.
